This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 34,202

 5 RAYMOND DOLIBER,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Benjamin Chavez, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Steven J. Forsberg, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
 1   {1}   Defendant appeals his conviction in metropolitan court for battery upon a

 2 household member. The district court affirmed his conviction in a well-reasoned

 3 opinion, and we issued a notice of proposed disposition proposing to adopt the district

 4 court’s reasoning as our own. In response, Defendant has filed a memorandum in

 5 opposition that presents no new argument or evidence. Therefore, for the reasons

 6 stated in the district court opinion, Defendant’s conviction is affirmed.

 7   {2}   We note that Defendant asks this Court to recognize that he remains free to

 8 pursue relief via a petition for habeas corpus. As Defendant argues, our Supreme

 9 Court has indicated this proposition is true. See State v. Arrendondo, 2012-NMSC-

10 013, ¶ 44, 278 P.3d 517 (raising ineffective assistance claim on direct appeal does not

11 preclude defendant from subsequently pursuing habeas corpus action during which

12 more facts can be developed).

13   {3}   Finally, we point out that the memorandum in opposition that was submitted to

14 this Court for filing is not signed by appellate counsel, nor is the certificate of service

15 signed or dated. We presume this was a clerical error and that the original signed

16 pleading remains in appellate counsel’s possession. Counsel is hereby directed to file

17 the signed original, containing a signed and dated certificate of service, with this Court

18 within ten days of the date of this opinion.

19   {4}   IT IS SO ORDERED.


                                                2
1

2                           _______________________________________
3                           MICHAEL D. BUSTAMANTE, Judge

4 WE CONCUR:


5
6 MICHAEL E. VIGIL, Chief Judge


7
8 LINDA M. VANZI, Judge




                                  3